 

Exhibit 10.1

 

December 10, 2018

 

Schultze Special Purpose Acquisition Corp.
800 Westchester Avenue, Suite 632



Rye Brook, NY 10573 

 

EarlyBirdCapital, Inc.
366 Madison Avenue, 8th Floor
New York, New York 10017

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Schultze
Special Purpose Acquisition Corp., a Delaware corporation (the “Company”), and
EarlyBirdCapital, Inc. as representative (“Representative”) of the several
underwriters named in Schedule A thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s units (the
“Units”), each Unit comprised of one share of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”) and one warrant, each warrant
entitling the holder to purchase one share of Common Stock at a price of $11.50
(each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 14 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1.       If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by him, her or it, whether acquired before, in, or after the IPO, in favor
of such Business Combination.

 

2.       In the event that the Company fails to consummate a Business
Combination within the time period set forth in the Company’s Amended and
Restated Certificate of Incorporation, as the same may be amended from time to
time (the “Certificate of Incorporation”), the undersigned will, as promptly as
possible, cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than ten
(10) business days thereafter, redeem 100% of the IPO Shares, at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account (net of taxes payable, and less up to $150,000 of interest to pay
liquidation expenses), including interest earned on the Trust Account not
previously released to the Company, divided by the number of then outstanding
IPO Shares, which redemption will completely extinguish public stockholders’
rights as stockholders (including the right to receive further liquidation
distributions, if any), and (iii) as promptly as reasonably possible following
such redemption, subject to the approval of the Company’s remaining stockholders
and the Company’s board of directors, dissolve and liquidate, subject in the
cases of clauses (ii) and (iii) to the Company’s obligations under Delaware law
to provide for claims of creditors and other requirements of applicable law. The
undersigned hereby waives any and all right, title, interest, or claim of any
kind in or to any distribution of the Trust Account (“Claim”) as a result of
such liquidation with respect to the undersigned’s Founders’ Shares and hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever. The undersigned
acknowledges and agrees that there will be no distribution from the Trust
Account with respect to any Warrants, all rights of which will terminate on the
Company’s liquidation. In the event of the liquidation of the Trust Account, the
Sponsor agrees to indemnify and hold harmless the Company for any debts and
obligations to target businesses or vendors or other entities that are owed
money by the Company for services rendered or contracted for or products sold to
the Company, but only to the extent necessary to ensure that such debt or
obligation does not reduce the amount of funds in the Trust Account below $10.00
per share; provided that such indemnity shall not apply (i) if such vendor or
prospective target business executed an agreement waiving any Claim in or to any
monies held in the Trust Account, or (ii) as to any Claims under the Company’s
obligation to indemnify the Underwriters against certain liabilities, including
liabilities under the Securities Act of 1933, as amended (the “Securities Act”).

 



 1

 

 

3.       The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, or another independent entity that
commonly renders valuation opinions, that such Business Combination is fair to
the Company’s unaffiliated stockholders from a financial point of view.

 

4.       Neither the undersigned nor any affiliate of the undersigned will be
entitled to receive and will not accept any compensation or other cash payment
from the Company, any target business or any affiliate of a target business
prior to, or for services rendered in order to effectuate, the consummation of
the Business Combination; provided that the Company shall be allowed to make the
payments set forth in the Prospectus under the caption “Prospectus Summary – The
Offering – Limited payments to insiders.”

 

5.       Neither the undersigned nor any affiliate of the undersigned will be
entitled to receive or accept a finder’s fee or any other compensation from the
Company, any target business or any affiliate of a target business in the event
the undersigned or any affiliate of the undersigned originates a Business
Combination.

 

6.       The undersigned will place into escrow all Founders’ Shares, if any,
held by the undersigned pursuant to the terms of a Stock Escrow Agreement which
the Company will enter into in connection with the IPO.

 

7.       The undersigned agrees that until after the Company consummates a
Business Combination, all Private Placement Warrants, if any, held by the
undersigned pursuant to the terms of a Warrant Purchase Agreement with the
Company will be subject to the transfer restrictions described therein.

 

8.       In order to minimize potential conflicts of interest that may arise
from multiple corporate affiliations, the undersigned hereby agrees that until
the earliest of the Company’s initial Business Combination or liquidation, the
undersigned shall present to the Company for its consideration, prior to
presentation to any other entity, any target business which has a fair market
value of at least 80% of the assets held in the Trust Account (excluding taxes
payable on the income accrued in the Trust Account), subject to any pre-existing
fiduciary or contractual obligations the undersigned might have.

 

9.       The undersigned agrees to be an officer and/or director of the Company
until the earlier of the consummation by the Company of a Business Combination
or the liquidation of the Company. The undersigned’s biographical information
previously furnished to the Company and the Representative is true and accurate
in all respects and does not omit any material information with respect to the
undersigned’s background. The undersigned’s FINRA Questionnaire previously
furnished to the Company and the Representative is true and accurate in all
respects. The undersigned represents and warrants that:

 

(a)he/she/it has never had a petition under the federal bankruptcy laws or any
state insolvency law been filed by or against (i) him/her/it or any partnership
in which he/she/it was a general partner at or within two years before the time
of filing; or (ii) any corporation or business association of which he/she/it
was an executive officer at or within two years before the time of such filing;

 

(b)he/she/it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his/her/its business or property, or any such
partnership;

 

(c)he/she/it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d)he/she/it/ has never been convicted in a criminal proceeding or named the
subject of a pending criminal proceeding (excluding traffic violations and minor
offenses);

 



 2

 

 

(e)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting
him/her/it from (i) acting as a futures commission merchant, introducing broker,
commodity trading advisor, commodity pool operator, floor broker, leverage
transaction merchant, any other person regulated by the Commodity Futures
Trading Commission (“CFTC”) or an associated person of any of the foregoing, or
as an investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or from engaging in or continuing any
conduct or practice in connection with any such activity; or (ii) engaging in
any type of business practice; or (iii) engaging in any activity in connection
with the purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f)he/she/it has never been the subject of any order, judgment or decree, not
subsequently reversed, suspended or vacated, of any federal or state authority
barring, suspending or otherwise limiting for more than 60 days your right to
engage in any activity described in 9(e)(i) above, or to be associated with
persons engaged in any such activity;

 

(g)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal or state securities law,
where the judgment in such civil action or finding by the SEC has not been
subsequently reversed, suspended or vacated;

 

(h)he/she/it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i)he/she/it has never been the subject of, or a party to, any Federal or State
judicial or administrative order, judgment, decree or finding, not subsequently
reversed, suspended or vacated, relating to an alleged violation of (i) any
Federal or State securities or commodities law or regulation, (ii) any law or
regulation respecting financial institutions or insurance companies including,
but not limited to, a temporary or permanent injunction, order of disgorgement
or restitution, civil money penalty or temporary or permanent cease-and desist
order, or removal or prohibition order or (iii) any law or regulation
prohibiting mail or wire fraud or fraud in connection with any business entity;

 

(j)he/she/it has never been the subject of, or party to, any sanction or order,
not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k)he/she/it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l)he/she/it was never subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the Commodity
Futures Trading Commission; or the National Credit Union Administration that is
based on a violation of any law or regulation that prohibits fraudulent,
manipulative, or deceptive conduct;

 

(m)he/she/it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him/her/it from engaging or continuing to engage in any conduct or
practice: (i) in connection with the purchase or sale of any security; (ii)
involving the making of any false filing with the SEC; or (iii) arising out of
the conduct of the business of an underwriter, broker, dealer, municipal
securities dealer, investment adviser or paid solicitor of purchasers of
securities;

 



 3

 

 

(n)he/she/it has never been subject to any order of the SEC that orders
him/her/it to cease and desist from committing or causing a future violation of:
(i) any scienter-based anti-fraud provision of the federal securities laws,
including, but not limited to, Section 17(a)(1) of the Securities Act, Section
10(b) of the Exchange Act and Rule 10b-5 thereunder, and Section 206(1) of the
Advisers Act or any other rule or regulation thereunder; or (ii) Section 5 of
the Securities Act;

 

(o)he/she/it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p)he/she/it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q)he/she/it is not subject to a final order of a state securities commission
(or an agency of officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the Commodity
Futures Trading Commission; or the National Credit Union Administration that
bars the undersigned from: (i) association with an entity regulated by such
commission, authority, agency or officer; (ii) engaging in the business of
securities, insurance or banking; or (iii) engaging in savings association or
credit union activities;

 

(r)he/she/it is not subject to an order of the SEC entered pursuant to section
15(b) or 15B(c) of the Securities Exchange Act of 1934 (the “Exchange Act”) or
section 203(e) or 203(f) of the Investment Advisers Act of 1940 (the “Advisers
Act”) that: (i) suspends or revokes the undersigned’s registration as a broker,
dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s)he/she/it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

10.      The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as an officer and/or director of the Company.

 

11.      The undersigned hereby waives his right to exercise
conversion/redemption rights with respect to any shares of Common Stock owned or
to be owned by the undersigned, directly or indirectly (or to sell such shares
to the Company in a tender offer), and agrees to not seek conversion/redemption
with respect to such shares in connection with any vote to approve a Business
Combination (or sell such shares to the Company in a tender offer in connection
with such a Business Combination).

 

12.      The undersigned hereby agrees not to propose any amendment to the
Company’s Certificate of Incorporation that would modify the substance or timing
of the ability of holders of IPO Shares from converting or selling their IPO
Shares to the Company in connection with a Business Combination or of the
Company’s obligation to redeem 100% of the IPO Shares if the Company does not
complete a Business Combination within the time period set forth in the
Certificate of Incorporation, unless the Company provides holders of IPO Shares
with the opportunity to convert their IPO Shares upon approval of any such
amendment at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest (net of taxes payable),
divided by the number of then outstanding IPO Shares.

 



 4

 

 

13.      This letter agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The Company and the undersigned
hereby: (i) agrees that any action, proceeding, or claim against him arising out
of or relating in any way to this letter agreement (a “Proceeding”) shall be
brought and enforced in the courts of the State of New York or the courts of the
United States of America for the Southern District of New York, as applicable,
and irrevocably submits to such jurisdiction, which jurisdiction shall be
exclusive, (ii) waives any objection to such exclusive jurisdiction and that
such courts represent an inconvenient forum, and (iii) irrevocably agrees to
appoint Graubard Miller as agent for the service of process in the State of New
York to receive, for the undersigned and on his behalf, service of process in
any Proceeding. If for any reason such agent is unable to act as such, the
undersigned will promptly notify the Company and the Representative and appoint
a substitute agent acceptable to each of the Company and the Representative
within thirty (30) days and nothing in this letter will affect the right of
either party to serve process in any other manner permitted by law.

 

14.      As used herein, (i) a “Business Combination” means a merger, stock
exchange, asset acquisition, stock purchase, recapitalization, reorganization,
or other similar business combination with one or more businesses or entities;
(ii) “Insiders” means all officers, directors, stockholders and sponsors of the
Company immediately prior to the IPO; (iii) “Founders’ Shares” means all of the
shares of Common Stock of the Company acquired by an Insider prior to the IPO;
(iv) “IPO Shares” means the shares of Common Stock issued in the Company’s IPO;
(v) “Private Placement Warrants” means the warrants of the Company being
purchased simultaneously with the IPO by the Sponsor in a private placement;
(vi) “Prospectus” means the prospectus which forms a part of the Company’s
registration statement on Form S-1 (SEC File No. 333-228494) filed with the
Securities and Exchange Commission; (vii) “Sponsor” means Schultze Special
Purpose Acquisition Sponsor, LLC; and (vii) “Trust Account” means the trust
account into which a portion of the net proceeds of the Company’s IPO will be
deposited.

 

15.      This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified, or waived (other than to
correct a typographical error) as to any particular provision, except by a
written instrument executed by all parties hereto.

 

16.      (a) The undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations, and warranties
set forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render any of the Underwriters a representative of, or a fiduciary
with respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

 

(b)      The undersigned hereby agrees and acknowledges that: (i) each of the
Underwriters and the Company may be irreparably injured in the event of a breach
of any of the obligations contained in this letter, (ii) monetary damages may
not be an adequate remedy for such breach, and (iii) the non-breaching party
shall be entitled to injunctive relief, in addition to any other remedy that
such party may have in law or in equity, in the event of such breach.

 

17.      This letter agreement shall be binding on the undersigned and such
person’s respective successors, heirs, personal representatives and assigns.
This letter agreement shall terminate on the earlier of (i) the consummation of
a Business Combination and (ii) the liquidation of the Company; provided, that
such termination shall not relieve the undersigned from liability for any breach
of this agreement prior to its termination.

 

[Signature Page Follows]

 



 5

 

 

  /s/ George J. Schultze   George J. Schultze      

/s/ Gary M. Julien 

  Gary M. Julien      

/s/ Jeffrey M. Glick 

  Jeffrey M. Glick      

/s/ Scarlett Du 

  Scarlett Du      

/s/ William G. LaPerch

  William G. LaPerch      

/s/ William T. Allen 

  William T. Allen      

/s/ John J. Walker 

  John J. Walker

 



  SCHULTZE SPECIAL PURPOSE ACQUISITION SPONSOR, LLC       By: Schultze Asset
Management, LP   By: Schultze Asset Management GP, LLC       By: /s/ George J.
Schultze     Name: George J. Schultze     Title: Managing Member      
Acknowledged and Agreed:       SCHULTZE SPECIAL PURPOSE ACQUISITION CORP.      
By: /s/ George J. Schultze     Name: George J. Schultze     Title: Chief
Executive Officer       EARLYBIRDCAPITAL, INC.       By: /s/ Steven Levine    
Name: Steven Levine     Title: CEO

 

[Signature Page to Letter Agreement]

 



